 

Lucas Energy, Inc. 8-K [lei-8k_041116.htm]

 

Exhibit 10.1

 



ASSIGNMENT, ASSUMPTION AND
AMENDMENT TO LINE OF CREDIT AND NOTES AGREEMENT

 

This Assignment, Assumption and Amendment to Line of Credit and Notes Agreement
(this “Agreement”) dated and effective April 11, 2016 (the “Effective Date”) is
by and between, Target Alliance London Limited, a United Kingdom Private Limited
Company with Share Capital, company number 08582290 (“TALL”); Silver Star Oil
Company, a Texas Corporation (“Silver Star”); and Lucas Energy, Inc., a Nevada
corporation (“Lucas”), each referred to as a “Party” and collectively as the
“Parties” to the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, on August 30, 2015 and effective on August 28, 2015, Lucas and Silver
Star entered into that certain Non-Revolving Line of Credit Agreement, which was
amended by Silver Star and Lucas on February 1, 2016 and which certain rights
thereunder were waived by Silver Star via email on February 12, 2016 (as amended
and modified to date, the “Line of Credit”);

 

WHEREAS, the Line of Credit provides Lucas the right, from time to time, subject
to the terms of the Line of Credit, to sell up to $2.4 million in convertible
promissory notes (the “Convertible Notes”) to Silver Star of which $1 million in
Convertible Notes have been sold to date;

 

WHEREAS, of the $1 million in Convertible Notes sold to Silver Star to date, (a)
$300,000 of such Convertible Notes was previously sold from Silver Star to
Rockwell Capital Partners on February 2, 2016; and (b) $500,000 of such
Convertible Notes was previously sold from Silver Star to Rockwell Capital
Partners on April 8, 2016 (collectively, the “Rockwell Assignment” and the
“Rockwell Assigned Notes”), and as such, Silver Star currently holds $200,000 in
principal amount of outstanding Convertible Notes1 (together with all accrued
and unpaid interest thereon, the “Outstanding Notes”);

 

WHEREAS, currently, each of the Outstanding Notes are due and payable on October
1, 2016, accrue interest at the rate of 6% per annum (15% upon the occurrence of
an event of default), and allow the holder thereof the right to convert the
principal and interest due thereunder into common stock of Lucas at a conversion
price of $1.50 per share, provided that any conversion is subject to Lucas first
receiving approval for the issuance of shares of Lucas’s common stock under the
Outstanding Notes under applicable NYSE MKT rules and regulations (“NYSE
Approval”), and to the extent such conversion(s) (together with the Convertible
Notes sold by Silver Star to Rockwell, a portion of which has already been
converted) would exceed 243,853 shares of common stock, stockholder approval for
such issuances (the “Stockholder Approval”), and may be prepaid at any time with
ten days prior notice to the holder thereof; and





 



1 Such $200,000 in principal amount of Outstanding Notes includes $200,000 in
principal outstanding under that certain Convertible Promissory Note provided by
Lucas to Silver Star dated February 10, 2016, to be effective on February 8,
2016.

 







 

 



 

WHEREAS, pursuant to the terms of this Agreement, (a) Silver Star desires to
assign and TALL desires to assume, all of Silver Star’s rights and obligations
under the Line of Credit and Outstanding Notes, and Lucas desires to consent to
such assignment and assumption; (b) the Parties desire to amend and modify
certain terms and conditions of the Line of Credit and Outstanding Notes as
described below; (c) Lucas desires to provide TALL additional consideration for
assuming Silver Star’s rights under the Line of Credit; and (d) the Parties
desire to make the confirmations and acknowledgements set forth below, and to
agree to the other terms and conditions below, each on, and subject to, the
terms and conditions of this Agreement as described below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the Parties hereby acknowledge and confirm
the receipt and sufficiency thereof, the Parties hereto agree as follows:

 

1.            Assignment and Assumption.

 

(a)           Assignment and Assumption of Outstanding Notes. Effective as of
the Effective Date, Silver Star assigns all of its rights, title and interest in
the Outstanding Notes to TALL, and TALL hereby accepts such assignment (the
“Note Assignment”). Silver Star hereby assigns, sells, conveys, transfers and
sets over unto TALL, its successors and assigns, all right, title and interest
of Silver Star in and to the Outstanding Notes, free and clear of all liens,
claims, charges and encumbrances. After the Effective Date, Lucas shall not owe
Silver Star any monies or obligations whatsoever under the Outstanding Notes and
all monies and obligations thereunder shall instead be owed by Lucas solely to
TALL and shall be paid (if not converted pursuant to the terms of the
Convertible Notes) by Lucas to TALL. Effective upon the Note Assignment, each
reference to “Holder” in the Outstanding Notes shall mean TALL.

 

(b)          Assignment and Assumption of Line of Credit Rights. Effective as of
the Effective Date, Silver Star assigns all of its rights, title, interest and
obligations in and under the Line of Credit (the “Line of Credit Rights”) to
TALL, and TALL hereby accepts such assignment (the “Line of Credit Assignment”
and collectively with the Note Assignment, the “Assignment”). Silver Star hereby
assigns, sells, conveys, transfers and sets over unto TALL, its successors and
assigns, all right, title, interest and obligations of Silver Star in and under
the Line of Credit, free and clear of all liens, claims, charges and
encumbrances. After the Effective Date, Lucas shall not owe any obligations to
Silver Star under, and Silver Star shall have no rights or obligations under,
the Line of Credit. Effective upon the Line of Credit Assignment, each reference
to “Investor” in the Line of Credit shall mean TALL.

 

(c)          Representations of Silver Star in Connection with the Assignment.
Silver Star hereby represents and warrants to TALL and Lucas that (i) Silver
Star is the sole legal and beneficial owner of the Outstanding Notes and Line of
Credit Rights, (ii) Silver Star owns the Outstanding Notes free and clear of all
liens, claims, charges and encumbrances, (iii) other than the Rockwell
Assignment, Silver Star has not assigned or transferred any of its rights or
obligations under the Outstanding Notes or Line of Credit; and (iv) Silver Star
has the full power and authority to assign, sell, convey, transfer and set over
to TALL all of Silver Star’s right, title and interest in and to the Outstanding
Notes and the Line of Credit Rights, and no approval or consent of any person,
court or other governmental authority or agency is required in connection with
this Agreement or the Assignment.

 



 

 

 

(d)          Release. In consideration for the Assignment, the payment by TALL
of the Assignment Fee (defined below) and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and effective on
the Effective Date, Silver Star hereby releases, acquits and forever discharges
Lucas, its current, past and future affiliates, agents, directors, officers,
servants, representatives, successors, shareholders, employees, attorneys, and
assigns (collectively, the “Release Parties”) from all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
claims and demands, whether asserted or unasserted, whether known or unknown,
suspected or unsuspected, which it ever had or now has, upon or by reason of any
manner, cause, causes or thing whatsoever, in law or equity and all rights,
obligations, claims, demands, whether in contract, tort, or state and/or federal
law arising from or relating to, or associated with the Line of Credit and
Convertible Promissory Notes sold by Lucas to Silver Star thereunder (the
“Release”). Silver Star further represents that it has not assigned, in whole or
in part, any claim, demand and/or causes of action against any Released Party
prior to its entry into this Agreement.

 

(e)          Payment of Assignment Fee. Within three (3) Business Days of the
date of the complete execution of this Agreement by all the Parties hereto, TALL
shall wire $200,000 (the “Assignment Fee”) to Silver Star pursuant to the
written instructions of Silver Star in full and complete satisfaction for the
Assignment. “Business Day” means a day other than (i) a Saturday, (ii) a Sunday
or (iii) a day on which commercial banks in the City of Houston, Texas are
authorized or required to be closed for business.

 

(f)           Consent to Assignment. By executing this Agreement below, Lucas
consents to the Assignment for all purposes.

 

(g)          Representations of TALL in connection with Assignment. TALL agrees
and covenants to comply with all of the terms and conditions of the Line of
Credit and Outstanding Notes and to be bound by all of such terms thereof. TALL
further represents to Lucas, as of the date hereof, and confirms, all of the
representations and warranties of the “Investor” set forth in ARTICLE III of the
Line of Credit, as if TALL had made such representations thereunder as of the
date of this Agreement as an original party thereunder.



2.            Amendments to Line of Credit and Outstanding Notes.

 

(a)          Effective as of Effective Date, each reference to “Secured” Line of
Credit Agreement or “Secured” Convertible Promissory Note in the Line of Credit
or Outstanding Notes shall be replaced by a reference to “Line of Credit
Agreement” and “Convertible Promissory Note”, respectively. TALL confirms and
acknowledges that none of the Outstanding Notes or Future Notes (as defined
below) are secured.

 



 

 

 

(b)          Effective as of Effective Date, the definition of “Commitment
Amount” in Section 1.1(i) of the Line of Credit shall be amended, replaced and
superseded in its entirety by the following Section 1.1(i):

 

“(i)            “Commitment Amount” shall mean the aggregate amount not to
exceed One Million Eight Hundred Thousand Dollars ($1,800,000) which the
Investor has agreed to provide to the Company, subject to the terms of this
Agreement, in order to purchase Convertible Notes pursuant to the terms and
conditions of this Agreement, provided that with the mutual agreement of
Investor and the Company the “Commitment Amount” may be increased to up to no
more than Two Million Four Hundred Thousand Dollars ($2,400,000).”

 

(c)          Effective as of Effective Date, Section 2.2(a) of the Line of
Credit shall be amended, replaced and superseded in its entirety by the
following Section 2.2(a):

 

“(a)         Advance Notice. At any time during the Commitment Period, the
Company may deliver an Advance Notice to the Investor, subject to the conditions
set forth in this Agreement. The amount of each individual Advance made pursuant
to this Agreement shall not be more than $250,000 in any thirty (30) day period
(the “Advance Limit”), unless otherwise agreed in writing by the Investor. The
aggregate amount of all Advances pursuant to this Agreement shall not exceed the
Commitment Amount.”

 

(d)          Effective as of Effective Date, Section 2.5 of the Line of Credit
shall be amended, replaced and superseded in its entirety by the following
Section 2.5:

 

“Section 2.5 Convertible Note Terms. Unless otherwise agreed in writing between
the Company and the Investor, each Convertible Note shall be in the form of
Convertible Note attached hereto as Exhibit A, shall be due on April 11, 2017,
unless otherwise agreed between the parties, and shall accrue interest at the
rate of 6% per annum until paid in full, except that upon the occurrence of an
event of default under the Convertible Notes, shall accrue interest at the rate
of 15% per annum.”

 

(e)          Notwithstanding the fact that the $200,000 Convertible Note
provided by Lucas to Silver Star dated February 10, 2016, to be effective on
February 8, 2016, which pursuant to this Agreement is being assigned to TALL for
$200,000, shall convert at the contractual conversion price of $1.50 per share
under the same terms and conditions of that Convertible Note, effective as of
the Effective Date, the definition of “Conversion Price” in Section 4(a) shall
apply to the Form of Convertible Promissory Note (which shall govern all Future
Notes as defined below) which forms Exhibit A to the Line of Credit, shall be
amended to equal a “Conversion Price” of $3.25 per share, and each reference in
the Outstanding Notes, Line of Credit, Form of Convertible Promissory Note or
Future Notes to Conversion Price shall mean $3.25 per share.

 



 

 

 

(f)           Effective as of Effective Date, Section 6.1(a) of the Line of
Credit shall be amended, replaced and superseded in its entirety by the
following Section 6.1(a):

 

“(a)        Requirement to Seek Shareholder Approval. The Company agrees to seek
the approval by the shareholders of the Company, as required pursuant to
applicable rules and regulations of the NYSE MKT, of (a) the issuance of the
Conversion Shares upon the conversion of the Convertible Notes; and (b) the
issuance of shares of common stock issuable upon exercise of those certain
warrants issuable pursuant to the terms of the April 11, 2015, Assignment,
Assumption and Amendment to Line of Credit and Notes Agreement by and between
Silver Star Oil Company, Lucas Energy, Inc. and Target Alliance London Limited
(collectively, the “Transaction Shares”), at such time as the Company seeks
shareholder approval for the issuance of shares of Common Stock pursuant to the
December 30, 2015, Asset Purchase Agreement, entered into by the Company with
twenty-one separate sellers and Segundo Resources, LLC, as a seller and as a
representative of the sellers named therein (the “Segundo Transaction” and the
“Segundo Proxy”), provided that in the event the Segundo Proxy is not filed by
June 30, 2016, the Company shall file a separate proxy statement to seek
shareholder approval for the issuance of the Transaction Shares within thirty
(30) days of such date.”

 

(g)          Effective as of the Effective Date, a new Section 8.17 shall be
added to the Line of Credit as follows:

 

“Section 8.17. Blocker. The Investor shall not have the right to convert any
portion of the Notes, pursuant to Section 4(a) thereof or otherwise, to the
extent that after giving effect to such conversion, Investor (together with the
Investor’s affiliates), as set forth on the applicable Notice of Conversion,
would beneficially own in excess of 9.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to such conversion (the
“Blocker”). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Investor and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Notes with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of the Notes beneficially
owned by the Investor or any of its affiliates which include a similar Blocker
and (B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of Lucas (including, without limitation, any other Notes)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Investor or any of its affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
8.17, beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act. To the extent that the limitation contained in this section
applies, the determination of whether the Notes are convertible (in relation to
other securities owned by the Investor) and of which a portion of the Notes is
convertible shall be in the sole discretion of such Investor. To ensure
compliance with this restriction, the Investor will be deemed to represent to
Lucas each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and
Lucas shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 8.17, in determining the number of
outstanding shares of Common Stock, the Investor may rely on the number of
outstanding shares of Common Stock as reflected in (x) Lucas’s most recent Form
10-Q or Form 10-K (or such related form), as the case may be, (y) a more recent
public announcement by Lucas or (z) any other notice by Lucas or Lucas’s
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of the Investor, Lucas shall within two
Business Days confirm orally and in writing to the Investor the number of shares
of Common Stock then outstanding. In any case, the number of outstanding shares
of Common Stock shall be determined after giving effect to the conversion or
exercise of securities of Lucas, including the Notes, by the Investor or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The provisions of this Section 8.17 may be waived by
the Investor upon, at the election of the Investor, not less than 61 days’ prior
written notice to Lucas, and the provisions of this Section 8.17 shall continue
to apply until such 61st day (or such later date, as determined by the Investor,
as may be specified in such notice of waiver). The foregoing provision shall be
treated as if a provision of the Notes.”

 



 

 

 

(h)          Effective as of the Effective Date, the following sections of the
Line of Credit shall be removed from the Line of Credit in their entirety (or
confirmed removed if previously removed or waived by a prior amendment to the
Line of Credit) and replaced by “[Intentionally Removed]”: Section 1.1(h),
Section 6.1(d), Section 6.2(a), Section 7.9, Section 7.10, Section 7.11 and
Section 7.12.

 

(i)           Effective as of Effective Date, the definition of “Maturity Date”
in Section 2 of the Outstanding Notes and the Form of Convertible Promissory
Note (which shall govern all Future Notes as defined below) which forms Exhibit
A to the Line of Credit, shall be amended to provide for a “Maturity Date” of
April [ ], 2017. For the sake of clarity, the Outstanding Notes shall be due on
April [ ], 2017.

 

(j)           Effective as of Effective Date, a new Section 4(m) shall be added
to each of the Outstanding Notes and the Form of Convertible Promissory Note
(which shall govern all Future Notes as defined below) which forms Exhibit A to
the Line of Credit as follows:

 



 

 



 

“m.Blocker. The Holder shall not have the right to convert any portion of this
Note, pursuant to Section 4(a) hereof or otherwise, to the extent that after
giving effect to such conversion, Holder (together with the Holder’s
affiliates), as set forth on the applicable Notice of Conversion, would
beneficially own in excess of 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such conversion (the “Blocker”).
For purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon conversion of the Note with respect to
which the determination of such sentence is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (A) conversion of
the remaining, nonconverted portion of any notes beneficially owned by the
Holder or any of its affiliates which include a similar Blocker and (B) exercise
or conversion of the unexercised or nonconverted portion of any other securities
of Lucas (including, without limitation, any other Notes) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 4(m), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. To the extent that the limitation contained in this section applies, the
determination of whether the Note is convertible (in relation to other
securities owned by the Holder) and of which a portion of the Note is
convertible shall be in the sole discretion of such Holder. To ensure compliance
with this restriction, the Holder will be deemed to represent to Lucas each time
it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and Lucas shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this Section 4(m), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) Lucas’s most recent Form 10-Q or Form 10-K (or such related
form), as the case may be, (y) a more recent public announcement by Lucas or (z)
any other notice by Lucas or Lucas’s transfer agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of the
Holder, Lucas shall within two Business Days confirm orally and in writing to
the Holder the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of Lucas, including
this Note or other notes, by the Holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
provisions of this Section 4(m) may be waived by the Holder upon, at the
election of the Holder, not less than 61 days’ prior written notice to Lucas,
and the provisions of this Section 4(m) shall continue to apply until such 61st
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver). The foregoing provision shall be treated as if a
provision of the Notes.”

 



 

 



 

3.            Grant of Warrants. As additional consideration for TALL agreeing
to the Assignment and the amendments to the Line of Credit and Outstanding Notes
described in Section 2, above, Lucas agrees to grant Silver Star warrants to
purchase 51,562 shares of Lucas’s common stock for each $250,000 borrowed by
Lucas under the Line of Credit after the date of this Agreement (i.e., warrants
to purchase 0.20625 shares of Common Stock for each dollar borrowed)(the
“Warrants”), which Warrants shall have an exercise price of $3.25 per share and
the terms and conditions set forth in the form of Warrant attached hereto as
Exhibit A.

 

4.            Sales of Future Notes and Grant of Warrants Subject to the Terms
of the April 6, 2016 Securities Purchase Agreement and Stock Purchase Agreement
Entered Into Between Lucas and an Accredited Investor. The sales of any Future
Notes (as defined below) under the Line of Credit and the grant of Warrants
hereunder shall be subject in all cases to the restrictions set forth in Section
IV.L of that certain April 6, 2016 (a) Securities Purchase Agreement and (b)
Stock Purchase Agreement entered into between Lucas and an accredited investor,
as described by Lucas in its Current Report on Form 8-K filed with the
Securities and Exchange Commission on April 7, 2016, including a restriction on
Lucas selling not more than $250,000 per month in private placements of
securities, subject to all such securities being restricted for a period of six
months from their issuance date (collectively, the “Restrictions”). In the event
of any conflict between the terms of this Agreement, the Line of Credit,
Warrants, Outstanding Notes or Future Notes (as defined below)(collectively the
“Securities Agreements”) and the Restrictions, the Restrictions shall control
and the Securities Agreements shall be modified automatically to comply with
such Restrictions.

 

5.            Representations of TALL. TALL hereby represents and warrants to
Lucas in connection with the grant of the Warrants and the Assignment of the
Line of Credit and the Outstanding Notes, which representations set forth in
this Section 5 shall be deemed re-confirmed and re-represented each time that
(i) Warrants are granted to TALL pursuant to Section 3 hereof; (ii) Outstanding
Notes are converted into common stock of Lucas pursuant to the terms thereof by
TALL; or (iii) Convertible Promissory Notes are sold to TALL pursuant to the
terms of the Line of Credit after the date hereof (“Future Notes”) (provided
that TALL shall also be deemed to make the representations set forth in the Line
of Credit upon each future sale of Convertible Promissory Notes thereunder and
shall further be deemed to make the representations in the Outstanding Notes
upon each conversion of such notes in accordance with the terms and conditions
thereof), that:

 

(a)          TALL is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), and is
acquiring the Outstanding Notes, will acquire any Future Notes, will acquire the
shares of Lucas common stock issuable upon conversion of the Outstanding Notes
and any Future Notes and will acquire the Warrants and the shares of Lucas
common stock issuable upon exercise of such Warrants (collectively, the
“Securities”) for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. TALL has such knowledge and experience in financial and business matters
that TALL is capable of evaluating the merits and risks of the Securities. TALL
can bear the economic risk of the Securities, has knowledge and experience in
financial business matters and is capable of bearing and managing the risk of
investment in the Securities. TALL recognizes that the Securities have not been
registered under the 1933 Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the 1933 Act or unless an exemption from registration is available. TALL
has carefully considered and has, to the extent TALL believes such discussion
necessary, discussed with its professional, legal, tax and financial advisors,
the suitability of an investment in the Securities for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
and has determined that the Securities are a suitable investment for it. TALL
has not been offered the Securities by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
TALL’s knowledge, those individuals that have attended have been invited by any
such or similar means of general solicitation or advertising. TALL has had an
opportunity to ask questions of and receive satisfactory answers from Lucas, or
any person or persons acting on behalf of Lucas, concerning the terms and
conditions of the Securities and Lucas, and all such questions have been
answered to the full satisfaction of TALL. Lucas has not supplied TALL any
information regarding the Securities or an investment in the Securities other
than as contained in this Agreement, and TALL is relying on its own
investigation and evaluation of Lucas and the Securities and not on any other
information.

 



 

 

 

(b)          TALL is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to carry on its business as now conducted. TALL is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on its
business or properties.

 

(c)          All corporate action has been taken on the part of TALL, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement. TALL has taken all corporate action required to
make all of the obligations of TALL reflected in the provisions of this
Agreement, valid and enforceable obligations.

 

(d)          TALL is aware that the conversion of the Outstanding Notes and
Future Notes, and if the NYSE MKT requires aggregation of all such securities,
the exercise of the Warrants, will be, and are, limited by the requirement to
obtain NYSE Approval and Stockholder Approval, and until such time as Lucas
receives Stockholder Approval for the issuance of shares of common stock upon
conversion and exercise thereof, as applicable, none of such securities will be
convertible or exercisable.

 

(e)          Each certificate or instrument representing Securities will be
endorsed with the following legend (or a substantially similar legend), unless
or until registered under the 1933 Act:

 



 

 



 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR LUCAS RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO LUCAS, STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

6.            Consideration. Each of the Parties agrees and confirms by signing
below that they have received valid consideration in connection with this
Agreement and the transactions contemplated herein.

 

7.            Mutual Representations, Covenants and Warranties. Each of the
Parties, for themselves and for the benefit of each of the other Parties hereto,
represents, covenants and warranties that:

 

(a)          Such Party has all requisite power and authority, corporate or
otherwise, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
legal, valid and binding obligation of such Party enforceable against such Party
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles;

 

(b)          The execution and delivery by such Party and the consummation of
the transactions contemplated hereby and thereby do not and shall not, by the
lapse of time, the giving of notice or otherwise: (i) constitute a violation of
any law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected;



 

(c)          Any individual executing this Agreement on behalf of an entity has
authority to act on behalf of such entity and has been duly and properly
authorized to sign this Agreement on behalf of such entity; and

 

(d)          No changes, amendments or modifications to the terms and conditions
of the Rockwell Assigned Notes shall be effected by the terms and conditions of
this Agreement.

 

8.            Further Assurances. The Parties agree that, from time to time,
each of them will take such other action and to execute, acknowledge and deliver
such contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement,
the Assignment and the transactions contemplated herein.

 



 

 

 

9.            Effect of Agreement. Upon the effectiveness of this Agreement,
each reference in the Line of Credit and Outstanding Notes to “Agreement,”
“Note,” “hereunder,” “hereof,” “herein” or words of like import shall mean and
be a reference to such Line of Credit and Outstanding Notes as modified or
amended hereby.

 

10.          Line of Credit and Outstanding Notes to Continue in Full Force and
Effect. Except as specifically modified or amended herein, the Line of Credit
and Outstanding Notes and the terms and conditions thereof shall remain in full
force and effect.

 

11.          Benefit and Burden. This Agreement shall inure to the benefit of,
and shall be binding upon, the Parties hereto and their successors and permitted
assigns.

 

12.          Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
Parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
Parties, whether written, oral or otherwise, except for the Line of Credit and
Outstanding Notes which are amended as provided herein.

 

13.          Review and Construction of Documents. Each Party represents to the
others, that (a) before executing this Agreement, said Party has fully informed
itself of the terms, contents, conditions and effects of this Agreement; (b)
said Party has relied solely and completely upon its own judgment in executing
this Agreement; (c) said Party has had the opportunity to seek and has obtained
the advice of its own legal, tax and business advisors before executing this
Agreement; (d) said Party has acted voluntarily and of its own free will in
executing this Agreement; and (e) this Agreement is the result of arm’s length
negotiations conducted by and among the Parties and their respective counsel.

 

14.          Severability. Every provision of this Agreement is intended to be
severable. If, in any jurisdiction, any term or provision hereof is determined
to be invalid or unenforceable, (a) the remaining terms and provisions hereof
shall be unimpaired, (b) any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such term or provision
in any other jurisdiction, and (c) the invalid or unenforceable term or
provision shall, for purposes of such jurisdiction, be deemed replaced by a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision. In the event a
court of competent jurisdiction determines that any provision of this Agreement
is invalid or against public policy and cannot be so reduced or modified so as
to be made enforceable, the remaining provisions of this Agreement shall not be
affected thereby, and shall remain in full force and effect.

 



 

 

 

15.          Construction. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule, Appendix and Exhibit, as applicable, are references to Articles,
Sections, Schedules, Appendixes and Exhibits in this Agreement unless otherwise
specified and any such Schedules, Appendixes and Exhibits referred to herein
shall be construed with, and as an integral part of, this Agreement to the same
extent as if they were set forth verbatim herein; (viii) references to “writing”
include printing, typing, lithography and other means of reproducing words in a
visible form, including, but not limited to email; (ix) references to “dollars”,
“Dollars” or “$” in this Agreement shall mean United States dollars; (x)
reference to a particular statute, regulation or law means such statute,
regulation or law as amended or otherwise modified from time to time; (xi) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(xii) unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”; (xiii) references to “days” shall mean calendar days; and (xiv) the
paragraph headings contained in this Agreement are for convenience only, and
shall in no manner be construed as part of this Agreement.

 

16.          Choice of Law. This Agreement shall be governed by and construed
according to the laws of the State of Texas, without giving effect to its choice
of law principles. Any actions and proceedings arising out of or relating
directly or indirectly to this Agreement or any ancillary agreement or any other
related obligations shall be litigated solely and exclusively in the state or
federal courts located in Harris County, Texas, and those such courts are
convenient forums. Each Party hereby submits to the personal jurisdiction of
such courts for purposes of any such actions or proceedings.

 

17.          Binding Effect. This Agreement shall not be binding on any Party
unless and until it is executed by all Parties, and upon such execution shall be
binding on and inure to the benefit of each of the Parties and their respective
heirs, successors, assigns, directors, officers, agents, employees and personal
representatives.

 

18.          Counterparts and Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.peg or similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No Party shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such Party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

 



 

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof to be effective
as of the Effective Date.

 



   Target Alliance London Limited         By: /s/ I. Aronson       Its: Director
        Printed Name: I. Aronson         Silver Star Oil Company         By: /s/
John Chambers 04-12-16   John Chambers   Principal         LUCAS ENERGY, INC.  
      By: /s/ Anthony C. Schnur     Anthony C. Schnur     Chief Executive
Officer

 

Assignment and Assumption Agreement
Target Alliance London Limited, Silver Star Oil Company and Lucas Energy, Inc.
Page 13 of 13





 





 

